By the Court.
Under the provision of the Pub. Sts. c. 157, § 93, that a discharge shall not be granted, or valid, if the insolvent debtor, “ being a merchant or tradesman, has not kept proper *39books of account,” it is a question of fact in each case whether the debtor has kept such books as will enable a competent person examining them to ascertain the true state of his affairs. It cannot be held, as matter of law, that, in every case, the failure to keep a separate cash-book or cash account invalidates a discharge. In the case before us, the Superior Court found, as matter of fact, that the insolvent debtor kept proper and sufficient books, and we cannot revise this finding, no error in any ruling in matter of law being shown.

Judgment granting discharge affirmed.